Citation Nr: 1023007	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, diagnosed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:  AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and W.L.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1977 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

In February 2009, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In March 2010 and April 2010, the appellant submitted 
additional written evidence with written waiver of RO 
consideration, which was signed by the appellant.

This matter was previously before the Board in April 2009 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 


FINDINGS OF FACT

1.  The competent clinical evidence of record clearly and 
unmistakably demonstrates that the Veteran, prior to active 
service, had a preexisting psychiatric disability, diagnosed 
as paranoid schizophrenia.

2.  The competent clinical evidence of record establishes 
that the Veteran had a temporary flare-up of his paranoid 
schizophrenia while in service.

3.  The competent clinical evidence of record clearly and 
unmistakably demonstrates that the Veteran's paranoid 
schizophrenia was not permanently aggravated by active 
service. 

4.  The lay testimony of record is less than credible when 
taken into consideration with the record as a whole.


CONCLUSION OF LAW

Preexisting paranoid schizophrenia was not aggravated by 
active service, nor may it be presumed to have been.  38  
U.S.C.A. §§ 1101, 1131, 1153, 1154, 5107; 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.306, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction(AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.   

In VA correspondence, dated in September 2003, January 2006, 
and March 2008, VA informed the appellant of what evidence 
was required to substantiate his claim and of his and VA's 
respective duties for obtaining evidence.  The March 2008 VA 
correspondence also informed the appellant that that a 
disability rating and/or effective date would be assigned if 
service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to 
the appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), an editorial 
article on delayed detection of psychosis, Social Security 
Administration (SSA) records, private and VA examination and 
treatment records, and the statements of the Veteran and a 
witness, W.L, to include their testimony at a 
videoconference Board hearing.  The Board has perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding pertinent evidence with respect to 
the Veteran's claims.

The Veteran avers that he was incarcerated from 
approximately 1979 to 1986.  He testified that he is "not 
positive" that he talked to a mental health professional 
during his incarceration (See hearing transcript, page 30).  
He further testified that he believed that he spoke to a 
mental health counselor, but he also testified that he did 
not think that he was treated, or given any medication, for 
a psychiatric disability while incarcerated from 1980 to 
1986.  (See hearing transcript, pages 41 and 42).  A 
response to a request for records to the Indiana state 
prison on another medical issue reflects that the prison 
does not store records at that facility and that the 
Indianapolis Department of Corrections could be contacted.  
The record does not reflect that the RO requested the 
Veteran's records from the Indianapolis Department of 
Corrections.  Nevertheless, the Board finds that a remand to 
request any such records is not warranted.  In June 2009, VA 
requested that the Veteran complete and return a provided VA 
Form 21-4142 for each health care provider who treated him 
for a psychiatric disability.  The Veteran did not provide a 
VA Form 21-4142 for any health care provider while 
incarcerated.  Based on the foregoing, the Board finds that 
a remand would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 
540 (1991). 

A February 2004 VA medical record reflects that the Veteran 
reported that he received Supplemental Security Income (SSI) 
from approximately 1987 to 1996.  The claims file indicates 
that VA made three requests for information from the Social 
Security Administration (SSA).  The earliest SSA records 
associated with the claims file are from 2001.  At the 
February 2009 Board hearing, the Veteran testified that he 
began getting SSA benefits in 2001.  There are extensive SSA 
records associated with the claims file and there is no 
objective evidence of record that the Veteran received SSI 
between 1987 and 1996; therefore, the Board finds that VA 
does not have a further duty to attempt to obtain records 
from the SSA.

VA examinations and opinions were obtained in January 2007, 
August 2009, and January 2010. 38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA 
examinations/opinions obtained in this case are more than 
adequate.  The examination reports provided pertinent 
clinical findings consistent with the other evidence of 
record, and provided supporting rationale for the opinions 
proffered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  The Board notes that the August 2009 and January 
2010 opinions were based on the decisions of three 
examiners, who each reviewed the Veteran's claim file and 
examined the Veteran.  The opinions considered the pertinent 
evidence of record, to include the Veteran's history, 
treatment, and the statements of the Veteran regarding pre-
service, in-service, and post service, complaints.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  



Legal Criteria

Service connection- in general

Service connection is warranted if it is shown that a 
Veteran has a disability resulting from an injury incurred 
or a disease contracted in active service or for aggravation 
of a pre-existing injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. 
App. 492, 494-95 (1992).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the 
places, types, and circumstances of such Veteran's service 
as shown by such Veteran's service record, the official 
history of each organization in which such Veteran served, 
such Veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 C.F.R. § 3.306.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

The first element in a claim for service connection is 
evidence of a current disability.  The January 2007 VA 
examination report reflects that the Veteran has 
schizophrenia, paranoid type.  Therefore, the Board 
acknowledges that the Veteran has a current disability.

The second element in a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  In the present case, the Veteran avers that his 
schizophrenia was aggravated by active service.

A Veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111, 1132.

The Veteran's report of medical examination for enlistment 
purposes, dated in March 1977, reflects that upon clinical 
evaluation, the Veteran's psychiatric condition was noted to 
be normal.  The Veteran's report of history for enlistment 
purposes, dated in March 1977, reflects that he reported 
that he had never been treated for a mental condition.  He 
also noted that he had not been a treated in the past five 
years for other than minor illnesses, and that the only time 
he had been hospitalized was at age seven.  This report of 
medical history conflicts with the objective evidence of 
record and with the later statements of the Veteran. 

In December 1970, the Veteran was arrested for first degree 
murder.  A private hospital record, dated in March 1971, 
reflects that the Veteran had been committed to the hospital 
in March 1971.  He was noted to have a personality disorder 
(antisocial) and paranoid schizophrenia.  An April 1971 
private medical record from the same hospital notes that he 
was diagnosed with paranoid type schizophrenia, which was in 
"good remission."  It was further noted that he "should 
absolutely be maintained on a carefully adjusted schedule of 
antipsychotic medication of Haldon and Cogentin".  A June 
1971 record from the same hospital, reflects that he was 
admitted because he had insufficient comprehension to stand 
trial for murder.  His "present diagnosis" was paranoid 
type schizophrenia.  A September 1973 record from the same 
hospital reflects that the Veteran had been having problems 
in school and at home since age 13, and had been, in 1968, 
(approximate age 13) labeled by a mental health clinic as 
"emotionally unstable personality disorder associated with 
chronic brain syndrome, post traumatic."  It was further 
noted that he was arrested numerous times and committed to a 
state Boys School.  The Staff psychiatrist stated, in the 
September 1973 report, that at the staffing interview, 

There was no demonstrable evidence of 
disturbances of thought process, and [the 
Veteran] denies any hallucinations and 
delusional thinking now or in the past.  
There was no evidence of psychosis, but 
he manifested marked features of 
antisociability.  He was fully oriented 
in all spheres with good memory.  He 
functions on an average intelligence 
level.  Insight is intact.  In previous 
staffings, [the Veteran] has been 
diagnosed as psychotic, but in the 
present staffing, there is nothing to 
substantiate this.  He presents mostly 
the behavioral aspects of his 
personality, sociopathy.
 
He was diagnosed as having a personality disorder, 
antisocial personality.  It was recommended that he return 
to court for final disposition of his charges.  The 
psychiatrist noted that the Veteran was "non mentally ill 
and non-psychotic."  It was also recommended that he 
continue on his present medication of Haldol.  

DORLANDS ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007) 
defines Haldol as a trademark for preparations of 
haloperidol, which is defined as an antipsychotic agent.  
Thus, the evidence reflects that the Veteran, who was not 
psychotic at the time of the 1973 staffing interview; had a 
previous diagnosis of paranoid schizophrenia and was 
recommended to continue with his antipsychotic medication. 

As noted above, in order to rebut the presumption of 
soundness, there must be clear and unmistakable evidence 
which demonstrates that an injury or disease existed prior 
to service and was not aggravated by such service.  Based on 
the private medical records dated in 1971 and 1973, as noted 
above, and the Veteran's own statements (See February 2004 
VA medical record, which reflects that the Veteran reported 
that he has a guardian angel named "Mel" whom he had seen 
and heard since he was 5 years old, and that he had been 
hospitalized for mental reasons prior to service), the Board 
finds that the Veteran's schizophrenia pre-existed service.  
Next, the Board must determine whether there is clear and 
unmistakable evidence which demonstrates that the Veteran's 
schizophrenia was not aggravated by such service.  

The Veteran entered active service in March 1977.  A Naval 
Marine Corps Form 118, dated in June 1978, reflects that in 
June 1978, the Veteran accepted non judicial punishment and 
was sentenced to a reduction in rank, forfeiture of $200, 
and 30 days of correctional custody, for wrongful 
appropriation in February 1978.  The Veteran's July STRs 
reflect that while incarcerated pursuant to the nonjudicial 
punishment, the Veteran sought treatment for a knee problem, 
for which he had sought treatment a week earlier, prior to 
confinement.  While being seen for his knees, he reported 
that he was having violent thoughts toward his confiners at 
the correctional facility.  He also reported that he had 
been absent minded and unable to conform to the "incessant 
demands for discipline" at the correctional facility.  The 
STR reflects that he had not experienced any hallucinations 
and no other problems suggestive of psychosis.  The examiner 
noted that the Veteran's threats of violent behavior did not 
seem to be self-directed.  The Veteran was seen by a 
psychiatrist two days later.  The July 1978 consultation 
request record reflects that the Veteran was being seen 
because in the "past few days numerous hysterically violent 
episodes -- needed to be restrained.  Does not remember 
episodes."  The Veteran was described as alert, oriented, 
calm, with memory intact, and poor restraint.  The Veteran 
reported that could not remember the episodes of violence, 
and denied hallucinations or delusions.  His mood was flat 
and he made poor eye control.  The consultation report 
section of the STR reflects that another examiner noted that 
the Veteran felt he had been charged and found guilty for 
something he had not done.  He also felt that he was being 
harassed while in corrective custody.  The examiner 
described the Veteran as was alert, cooperative, with good 
speech, angry mood, and appropriate affect.  The impression 
was passive aggressive personality.  The examiner found him 
fit for corrective custody and fit for duty.  

The Board notes that the Veteran was seen at a military 
medical facility on at least nine subsequent occasions for 
physical conditions, with no reference to any complaints of 
mental problems.  The Veteran's STRs are negative for any 
reports of hallucinations, and the Veteran denied 
hallucinations in July 1978.

The Board notes that in October 1978, the Veteran was 
arrested for theft of government property, assaulting a 
security policeman, resisting apprehension, disobeying a 
lawful order, and drunk and disorderly conduct.  The DD Form 
1569, the witnesses' statements, and the statement of the 
Veteran, at that time, are negative for any mention of 
hallucinations or psychosis.  

The Veteran's November 1978 report of medical examination 
for discharge purposes reflects that, upon clinical 
evaluation, his psychiatric condition was noted to be 
normal. 

The record contains examinations and opinions from a private 
mental health counselor and from VA examiners.  The 
probative value of medical opinions is based on the medical 
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule."  See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. 
App. 183, at 188 (1993); Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993).  

For the reasons noted below, the Board finds that the 
opinions of the VA examiners are more probative than that of 
the private licensed counselor. 

A May 2008 private case report from P.B., a licensed mental 
health counselor, reflects the counselor's opinion that that 
the Veteran's condition was "permanently worsened beyond the 
natural progression of the disorder because of the non-
diagnosis and subsequent non-treatment of his mental health 
disorder.  The counselor opined that the Veteran experienced 
a "psychotic break" while in corrective custody and, at 
that time, began hearing the voice of the man he had killed 
in 1970, who encouraged him to kill himself.  She noted that 
"the symptoms which the Veteran currently experiences and is 
being treated for, are the same as those exhibited and 
documented while in service.  He has auditory hallucinations 
on a daily basis."  In that report, and in correspondence 
dated in February 2009, August 2009, November 2009, and 
March 2010, the counselor recommended that the Veteran be 
service-connected for his disability.

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The private counselor stated that the 
Veteran reported that while in corrective custody he began 
hearing the voice of the man he had killed in 1970, who 
encouraged him to kill himself.  She noted that "the 
symptoms which the Veteran currently experiences and is 
being treated for, are the same as those exhibited and 
documented while in service.  He has auditory hallucinations 
on a daily basis."  The evidence of record is against a 
finding that the Veteran had hallucinations while in 
service.  The STRs specifically note that the Veteran did 
not have hallucinations.  Moreover, the Veteran's STRs do 
not note that the Veteran had any suicide tendencies while 
in service.  To the contrary, the STRs reflect that the 
Veteran's violent behavior did not seem to be self-directed 
(i.e. suicide or harming one's self).

Also, the private counselor's report reflects her opinion 
that the Veteran's life "remained unremarkable from 
dismissal from hospital to joining marines in 1977."  She 
notes that he "lived and functioned satisfactorily in 
society upon his release" from the hospital in 1973 and that 
his problems did not manifest until he was placed in 
corrective custody in July 1978.  These statements conflict 
with the July 1978 NIS record which notes that the Veteran 
was arrested in 1975 for assault and battery with intent to 
kill, and again in 1975 for possession of marijuana.  They 
also conflict with the examiner's statement that the Veteran 
was unable to maintain employment for 3 1/2 years during that 
time.

The counselor's qualifications are noted to be a Master's 
degree (MS), Nationally Certified Counselor (NCC) 
certification, Licensed Mental Health Counselor (LMHC), and 
Substance Abuse Professional (SAP).  Although, these 
qualifications are admirable, the Board finds that they do 
not rise to the level of the VA examiners, all of whom have 
doctorate degrees.

A January 2007 VA examination report reflects that the 
Veteran's schizophrenia is less likely as not aggravated by 
service.  The examiner noted that the Veteran 

experienced significant symptoms prior to the 
service and which led him to murder, and prior 
to the service he was unable to work or to 
sustain pro-social friendships.  While in the 
service his symptoms returned when he was 
incarcerated but seemed to be tied to the 
murder (he hallucinates the voice of a dead 
friend).  While it is possible the service 
made his symptoms worse they never reached the 
level he experienced prior to the service.  
Furthermore much of his difficulties after the 
service appear to be drug related and since he 
has been sober for one year his functioning 
has improved.

In April 2009, the Board remanded the Veteran's claim, based 
in part, on the January 2007 VA examination report which 
indicated that the Veteran had been treated for 
schizophrenia in service.  As the Veteran had not been 
treated for "schizophrenia" in-service, and the January 
2007 VA examiner had not had the Veteran's recent private 
medical records, the Board remanded for a new VA 
examination.  

An August 2009 VA examination report reflects that three 
examiners reviewed the Veteran's claims files and Veteran's 
computerized patient records system (CPRS) notes.  The 
report reflects that the Veteran averred that his 
hallucinations began at age 5, after he was involved in a 
car accident.  He further contends that he did not have 
hallucinations while hospitalized, but that they began again 
in service.  The August 2009 report states:

Based on all the available information, it is the 
consensus between all three examiner that [the 
Veteran]'s symptoms were aggravated during 
service, specifically during his incarceration in 
Okinawa.  He had psychotic symptoms prior to 
entering service, his symptoms were in remission 
and then re-emerged during his incarceration.  
Therefore, his incarceration cannot be ruled out 
as a contributing factor to the re-emergence of 
his psychotic symptoms.  It is our opinion that 
it is as least as likely as not that his 
psychotic symptoms were aggravated by military 
service.  Since that time, his symptoms have 
continued along the expected course for someone 
diagnosed with schizophrenia.  


A January 2010 VA examination report further reflects that 
the same three examiners reviewed the Veteran's private 
counseling notes.  The report states:

It is the opinion of all three examiners that 
[the Veteran]'s symptoms were temporarily 
exacerbated during service, specifically during 
his incarceration in Okinawa.  As noted in the 
[August 2009 VA examination], he had psychotic 
symptoms prior to entering service, his symptoms 
were in remission and then re-emerged during his 
incarceration.  Therefore, his incarceration 
cannot be ruled out as a contributing factor to 
the re-emergence of his psychotic symptoms.  This 
re-emergence, however, does not constitute 
permanent worsening of symptoms.  It is our 
opinion that it is as least as likely as not that 
his psychotic symptoms were temporarily 
exacerbated by military service, however, since 
that time, his symptoms have continued along the 
expected course for someone diagnosed with 
schizophrenia (emphasis added).

Therefore, based on the August 2009 and January 2010 VA 
examiners' opinions, the Board finds that clear and 
unmistakable evidence demonstrates that the Veteran's 
schizophrenia existed prior to service and was not 
aggravated by such service.  Temporary flare-ups of a pre-
existing disorder during service, without evidence of a 
worsening of the underlying condition, do not constitute 
aggravation.  Hunt v. Nicholson, 20 Vet App 519 (2006).

The Veteran's brother, W.L. testified that the Veteran was 
not a troublemaker, but was a normal kid at age 13, and that 
after his release from a mental institution, he "went to 
religion".  W.L. testified that he did not remember that the 
Veteran was taking any medication at the time of his release 
from the mental institution, but that he was living a normal 
life.  He further testified that there was a big change in 
the Veteran's demeanor from the time he went into the 
military to the time that he got out, in that when he got 
out of the Marine Corps, he could be "mean."  

The Board finds that W.L.'s testimony has little, if any, 
probative value.  First, W.L. has not been shown to possess 
medical expertise to make any psychiatric diagnosis, or 
etiology opinion, of the Veteran's disability. See Espiritu, 
supra.

Second, W.L. testified that the Veteran was a normal kid at 
age 13, prior to W.L.'s enlistment in the service.  A 
September 1973 private hospital record reflects that the 
Veteran "since the age of 13, has become increasing [sic] a 
problem both in school and at home", was evaluated and 
labeled as "emotionally unsuitable personality disorder 
associated with chronic brain syndrome, post traumatic", had 
become a member and president of a gang which performed 
numerous antisocial behaviors, was jailed at least three 
times for shoplifting and burglary before being committed to 
a Boys School in October 1969 for car theft, was sent back 
to the Boys School in May 1970 for possession of firearms 
and shooting, and went absent without leave from the Boys 
School.  He then killed a person.  

Upon his release from the hospital in September 1973, it was 
recommended that the Veteran continue on his antipsychotic 
medicine.  The July 1978 NIS record reflects that the 
Veteran was arrested in 1975 for assault and battery with 
intent to kill, and in 1975 for possession of marijuana.  
This all occurred prior to the Veterans active service.  The 
Board finds that W.L.'s characterization of the Veteran's 
adolescence as "normal" is against the weight of the 
evidence.  The Board further finds that the credibility of 
W.L.'s testimony is affected by either his lack of knowledge 
of the Veteran's pre-service life or by W.L.'s interest 
and/or bias in his brother's claim.  See Caluza, supra.  

As outlined above, clear and unmistakable evidence of record 
establishes that an acquired psychiatric disability, 
schizophrenia, pre-existed service, and was not chronically 
aggravated by active service.  As such, the presumption of 
soundness on entrance to service as to schizophrenia is 
rebutted.  38 U.S.C. § 1111.  As such, service connection 
may be established only on the basis of aggravation.  38 
U.S.C. § 1153.

As outlined above, the evidence of record does not reflect 
that the Veteran's paranoid schizophrenia chronically 
increased during service.  Significantly, there is a 
specific clinical finding that the Veteran's disability 
increased only temporarily while in service, and eventually 
increased post service due to the disease's natural 
progression.  

The Board finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds 
that the preponderance of the evidence of record is against 
a finding that the Veteran's schizophrenia, paranoid type, 
was incurred or aggravated by service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

Entitlement to service connection for a psychiatric 
disability, diagnosed as paranoid schizophrenia, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


